Case 5:20-cv-01509-GTS-CFH Document 14 Filed 12/22/20 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF NEW YORK

Civil Action No. 5:20-CV-1509

Software LLC, a company registered in
Belize under Registration Number
IGSC/200/LLC879/20,

Plaintiff,
Vv.

Michael Maranda, an individual, Michael Maranda LLC, a
New York Limited Liability Company, Michael Carter, an
individual, Melissa Welsh, an individual, Donald

D’ Avanza, an individual, Richard Long, an individual, and
Black Mesa Communications, LLC, an Oklahoma Limited
Liability Company,

Defendants.

 

JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

 

Plaintiff, Software LLC, and Defendants, Michael Maranda, an individual, Michael
Maranda LLC, a New York Limited Liability Company, (collectively “Maranda”), through
their respective counsel, hereby stipulate and agree, pursuant to Fed. R. Civ. P.
41(a)(1)(A)(ii), that all claims against all Defendants asserted in the above captioned
matter, in their entirety, are dismissed with prejudice, with all attorney’s fees, costs of court

and expenses to be borne by each party incurring the same.

Dated: December 17 _. 2020

“| —~* Lz
John F° arwidk. Esq. - Edward Williams, Esq.

 

 

Fr
Case 5:20-cv-01509-GTS-CFH Document 14 Filed 12/22/20 Page 2 of 2

E. Stewart Jones Hacker Murphy LLP
28 Second Street

Troy. New York 12180

Tel: 518.274.5820

Fax: 518.274.5875

Email: jharwick(@joneshacker.com

 

Williams, LLP

7 World Trade Center

250 Greenwich Street, 46 FL.

New York. New York 10007

Tel/Fax: 212.634.9106

Email: edward.williams(@wmsintl.com

 
